By the Court.
1. The case of Abbott v. Dexter, 6 Cush, *427108, is directly in point to show that this submission and the award rendered thereon were utterly void.
2. We have not facts enough before us to enable us to determine the title of the plaintiff in error to the land. But that is immaterial. It is a simple case of levy of execution by appraisement upon a parcel of land. If the title has passed to another person, so that the plaintiff in error has no right, the order prayed for would not help him. If, on the other hand, he has a right to the land against the party now holding it, he can maintain a writ of entry. Judgment reversed.